Citation Nr: 1336620	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-38 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux, to include as secondary to service-connected cholecystectomy.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974 and from June 1977 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In January 2012, a hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO. 

In March 2013, the Board reopened the claims of entitlement to service connection for hypertension, a right shoulder disorder, a right knee disorder, a back disorder, and right ear hearing loss.  The Board granted service connection for right ear hearing loss, denied service connection for a back disorder, granted a compensable evaluation for a left middle finger deformity, and denied an evaluation greater than 10 percent for status post cholecystectomy.  The issues of entitlement to service connection for a right hip disorder, a heart disorder, GERD, hypertension, right shoulder disorder, and right knee disorder and entitlement to a compensable evaluation for left ear hearing loss were remanded for additional development.

The Veteran's claims were again before the Board in July 2013 at which time the claim of entitlement to a compensable evaluation for bilateral hearing loss was denied and the remaining issues were remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a hernia and for a scar, claimed as secondary to service-connected cholecystectomy, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  The Veteran's claims were previously remanded in March and July 2013.  For the following reasons, the Board finds that those remand directives have not been complied with, and the matters must be remanded again.

As was noted in the July 2013 remand, the Veteran submitted authorization after the March 2013 remand so that VA could request private medical records from four different sources.  These releases were dated on April 7, 2013.  However, prior to returning the Veteran's appeal to the Board, the RO/AMC did not request such records.

Therefore, in July 2013, the Board again remanded the Veteran's claims so that the RO/AMC could request these records.  The RO/AMC was instructed to request records from Camden Healthcare Associates, UF St. Mary's Multispecialty Center, Southeast Georgia Health System, and Summit Sports Medicine.  It was noted that, if necessary, additional authorization should be obtained.

In July 2013, the AMC sent the Veteran a letter in which it listed the private records the Veteran previously identified.  The letter then told the Veteran that, if he had received medical treatment from any private physician or hospital, he should complete release forms for VA to request these records.  The Veteran did not respond to this letter, the AMC conducted no further development in this regard, and a supplemental statement of the case was issued in September 2013 before the appeal was returned to the Board.

The Board finds that there are several issues in this case.  First, the Veteran had submitted releases in April 2013 related to each of the four private facilities listed in the Board's July 2013 remand.  These releases were valid for 180 days from the date that the Veteran signed and dated them.  Therefore, the releases dated and signed by the Veteran in April 2013 were still valid in July 2013 when the AMC was developing the case.  Therefore, additional releases were not necessary, and the AMC erred in returning the appeal to the Board without requesting these records, regardless of whether the Veteran submitted additional release forms.  Therefore, the Board finds that a remand is necessary for another attempt to obtain these outstanding records.

However, at this time, more than 180 days have now passed since the Veteran last signed and submitted his releases.  Therefore, they are no longer valid.  On remand, the Veteran must be informed that this is the case and told that, unless he submits additional releases, VA will not be able to request these records.

The Board regrets any further delay caused by another remand, but finds that it is necessary to obtain all of the relevant records identified by the claimant and afford him the duty to assist.  The Board observes that the Veteran submitted these authorizations to the AMC in a timely fashion, and they were still valid at the time the AMC was attempting to develop the case. 

As noted in the July 2013 remand, the Board has reviewed the VA examinations that were obtained in April 2013.  These examinations appear thorough and responsive to the directives of the previous remand.  Notwithstanding, if additional relevant records are obtained, the VA examiners should be given an opportunity to review such records and provide any necessary addendum.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a letter informing him that the release forms he provided in April 2013 are no longer valid and specifically request that he provide another authorization form so that VA may request records from the following: 

(a) Camden Health Care Associates, Inc. for the period from June 2011 to April 2013; 

(b) UF St. Mary's Multispecialty Center (Dr. S.L.) for the period from January 2008 to November 2011; 

(c) Southeast Georgia Health System Camden Campus for the period from August 2006 to February 2013; and 

(d) Summit Sports Medicine (Dr. G.M.) for the period from February 2012 to April 2013. 

All records received must be associated with the VBMS eFolder. 

With regard to private medical records, the AMC/RO should follow the procedures as set forth in 38 C.F.R. § 3.159(c)(1).

2.  The AMC/RO should obtain any outstanding, relevant VA records for the period from July 2013 to the present.  All records obtained should be associated with the VBMS eFolder. 

With regard to Federal records, the AMC/RO should follow the procedures as set forth in 38 C.F.R. § 3.159(c)(2).

3.  Upon receipt of additional, relevant private and/or VA medical records, the RO/AMC should return the claims folder to the VA examiner who completed the April 2013 Disability Benefits Questionnaires for the claimed hypertension, heart, and esophageal disorders.  The examiner is requested to review the newly received medical evidence and provide an addendum as to whether such evidence changes any of the medical opinions previously provided as to hypertension, hypertensive heart disease, and GERD. 

If the examiner is no longer available, the information should be requested from a similarly qualified VA examiner.

4.  Upon receipt of additional, relevant private and/or VA medical records, the RO/AMC should also return the claims folder to the VA examiner who completed the April 2013 Disability Benefits Questionnaires for hip and thigh, knee and lower leg, and shoulder and arm conditions.  The examiner is requested to review any newly received medical evidence and provide an addendum as to whether such evidence changes any of the medical opinions previously provided as to the right hip, right knee, and/or right shoulder.

If the examiner is no longer available, the information should be requested from a similarly qualified VA examiner.

5.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issues of entitlement to service connection for a right hip disorder, heart disorder, GERD, hypertension, right shoulder disorder, and a right knee disorder.  All applicable laws, regulations, and theories of entitlement should be considered.  Additionally, the RO/AMC should consider all evidence received since the September 2013 supplemental statement of the case. 

If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


